Citation Nr: 1235245	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected diabetic retinopathy associated with diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied a rating in excess of 10 percent for diabetic retinopathy.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in February 2010, at which time it was remanded for further development to include a VA medical examination to evaluate the service-connected diabetic retinopathy.  Such an examination was accomplished in May 2010 and April 2011, which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the prior remand appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also observes that, on remand, a February 2012 rating decision established an increased rating of 30 percent for the service-connected diabetic retinopathy, effective from June 9, 2005 (date of claim).  The Veteran has not expressed disagreement with the effective date assigned for this rating.  As higher rating(s) are still possible for this service-connected disability, the issue of an appropriate rating remains on appeal pursuant to AB v. Brown, 6 Vet. App. 35 (1993).



FINDING OF FACT

1.  The Veteran's service-connected diabetic retinopathy is not manifested by incapacitating episodes; not manifested by corrected visual acuity which demonstrates at least the following: 20/200 or 15/200 in one eye and 20/70 in the other eye; 10/200 in one eye and 20/50 in the other eye; 5/200 in one eye and 20/50 in the other eye; and, not manifested by bilateral concentric contraction to 30 degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the service-connected diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10 (2011); 38 C.F.R. § 4.75, 4.76, 4.83, 4.83a, 4.84, 4.84a, Diagnostic Code 6006-6080 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in March 2006, which is clearly prior to the August 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via an April 2010 letter followed by readjudication of the appeal by a February 2012 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate this appellate claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the August 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding records detailing symptoms of his service-connected diabetic retinopathy that are not reflected by the evidence already of record.

With respect to the aforementioned August 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the current appellate claim, and asked questions to clarify the Veteran's contention and medical treatment history.  Although the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim, the testimony and statement of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2009 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran accorded VA medical examinations in April 2006, May 2010, and April 2011 which evaluated his service-connected diabetic retinopathy.  The findings on these examinations are consistent with the other evidence of record, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that his retinopathy has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for rating disabilities of the eye were revised during the pendency of the appeal.  However, these changes apply only prospectively to claims received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's claim was received in June 2005, the amended regulation does not apply. 

Prior to December 2008, Diagnostic Code 6006 provided that retinitis/retinopathy is rated based on incapacitating episodes, loss of visual acuity, loss of visual field, or other specific functional impairment.  38 C.F.R. § 4.84a (as in effect prior to December 2008).

Here, the Veteran has not alleged and the evidence does not indicate any incapacitating episodes due to his service-connected diabetic retinopathy.  In fact, the May 2010 VA examination noted that none of the Veteran's eye systems necessitate rest or cause episodic incapacity.  Therefore, the Veteran's service-connected disability will be rated based on the loss of visual acuity or the loss of visual field, whichever affords the higher rating; i.e., it will not be rated on the basis of incapacitating episodes.  Moreover, the Board observes that this is consistent with the Veteran's August 2009 hearing testimony, in which he described his service-connected disability as being manifested primarily by blurriness.  See August 2009 Hearing Transcript.

Impairment of central visual acuity is rated for 0 percent to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The assignment of a disability rating for visual acuity is a purely mechanical application of the rating criteria. VA rates visual impairment based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

The Board observes that in order to be entitled to at least the next higher rating of 40 percent based upon impairment of central visual acuity, there must be evidence of the following:  20/200 or 15/200 in one eye and 20/70 in the other eye; 10/200 in one eye and 20/50 in the other eye; 5/200 in one eye and 20/50 in the other eye.

In this case, the April 2006 VA examination noted the Veteran had uncorrected visual acuity of the right eye 20/40 far and 20/200 near.  His left eye was noted as having uncorrected visual acuity 20/30 far and 20/100 near, both correctable to 20/30.  However, it did not identify what corrected visual acuity was for the right eye as required by the regulatory provisions of 38 C.F.R. § 4.75.  As such, it does not appear that a proper evaluation based upon visual acuity can be conducted from this examination.  Further, even taking the uncorrected visual acuity of 20/200 near for the right eye, the other eye must be at least 20/70 for a rating in excess of 30 percent which is not the case for the corrected visual acuity of the left eye.  

The May 2010 VA examination showed the right eye had uncorrected visual acuity of 20/40 far and 20/100 near, both correctable to 20/20.  The left eye had uncorrected visual acuity of 20/50 far and 20/200 near, correctable to 20/30-2 far, and 20/40 near.

The most recent VA examination of April 2011 show the right eye had uncorrected visual acuity of 20/25 far and 20/200 near, correctable to 20/25+1 far and 20/20-1 near.  His left eye had uncorrected visual acuity of 20/40 far and 20/100 near, correctable to 20/40+1 far and 20/30-1 near.

In short, none of the aforementioned VA medical examination demonstrate impairment of visual acuity to the extent necessary for a rating in excess of 30 percent.  No such impairment is demonstrated by the other evidence of record either.  Therefore, the Veteran is not entitled to a rating in excess of 30 percent based upon impairment of visual acuity.

Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76, Diagnostic Code 6080.  In fact, the record reflects the current 30 percent evaluation was assigned pursuant to the criteria found at Diagnostic Code 6080.

Ratings for contraction of visual field in each eye are determined by computing an average concentric contraction using test results from a Goldman perimeter chart.  In this case, the April 2006 VA examination indicated that there was no visual field defect.  No Goldman perimeter charts appear to have been conducted as part of this examination nor the subsequent May 2010 VA examination.  Goldman perimeter chart findings conducted as part of the April 2011 examination show an average contraction to 34 degrees, while the right eye had an average contraction of 33 degrees.  No other Goldman charts appear to be of record.

Under Diagnostic Code 6080 (as in effect prior to December 2008) a bilateral concentric contraction to 45 degrees but not 30 degrees corresponds to the current 30 percent evaluation.  The next higher rating of 50 percent requires bilateral concentric contraction to 30 degrees but not to 15 degrees.  Thus, a rating in excess of 30 percent is not warranted because the record does not reflect the Veteran's service-connected diabetic retinopathy has resulted in bilateral concentric contraction of 30 degrees or less.  Diagnostic Code 6080 does not provide for a rating in excess of 30 percent based upon unilateral concentric contraction.

No other basis for evaluating the Veteran's service-connected diabetic retinopathy under the VA criteria for evaluating eye disabilities as in effect prior to December 2008 is demonstrated by the evidence of record.  In pertinent part, the Board observes that both the May 2010 and April 2011 VA examination found that muscle function exam was normal; and that there was no evidence of enucleation, nystagmus, or chronic conjunctivitis.  The May 2010 VA examination also opined that there should be no pain associated with the Veteran's retinal problems.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 30 percent for his service-connected diabetic retinopathy.  In making this determination the Board took into consideration the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the schedular criteria for a rating in excess of 30 percent under the applicable Diagnostic Codes.  As such, no "staged" rating(s) is warranted in this case.  

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  Here, it does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular ratings, and the Veteran has not raised the matter himself.  Moreover, it appears the symptomatology demonstrated by the Veteran's service-connected diabetic retinopathy is adequately reflected by the criteria contemplated by the applicable Diagnostic Codes.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As stated above, the Veteran emphasized at his August 2009 hearing that his disability was primarily manifested by blurriness, which goes to the criteria of visual impairment discussed above.  The Board therefore is without authority to consider the matter of extraschedular ratings.  The Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, in this case the Veteran is already in receipt of a TDIU.  Therefore, no further discussion of entitlement to a TDIU is warranted in this case.


ORDER

Entitlement to a rating in excess of 30 percent for service-connected diabetic retinopathy associated with diabetes mellitus, type II, is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


